           Case 2:20-cv-00893-APG-DJA Document 6 Filed 09/24/20 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 CHARLOTTE MARIE HODGES,                                   Case No.: 2:20-cv-00893-APG-DJA

 4          Petitioner
                                                                            Order
 5 v.

 6 DWIGHT NEVEN, et al.,

 7          Respondents

 8

 9         Petitioner Charlotte Marie Hodges has submitted a pro se petition for writ of habeas

10 corpus under 28 U.S.C. § 2254. ECF No. 1-1. I dismiss the petition without prejudice as

11 unexhausted.

12         A federal court will not grant a state prisoner’s petition for habeas relief until the prisoner

13 has exhausted all available state remedies for all claims raised. Rose v. Lundy, 455 U.S. 509

14 (1982); 28 U.S.C. § 2254(b). A petitioner must give the state courts a fair opportunity to act on

15 each of the claims before she presents those claims in a federal habeas petition. O’Sullivan v.

16 Boerckel, 526 U.S. 838, 844 (1999); see also Duncan v. Henry, 513 U.S. 364, 365 (1995). A

17 claim remains unexhausted until the petitioner has given the highest available state court the

18 opportunity to consider the claim through direct appeal or state collateral review proceedings.

19 See Casey v. Moore, 386 F.3d 896, 916 (9th Cir. 2004); Garrison v. McCarthey, 653 F.2d 374,

20 376 (9th Cir. 1981).

21         Here, Hodges states that she filed a state postconviction habeas corpus petition in October

22 2019 and that the petition is pending in state court. Thus, she has not yet exhausted her state-

23
           Case 2:20-cv-00893-APG-DJA Document 6 Filed 09/24/20 Page 2 of 2




 1 court remedies. Further, the decision on her state petition could render this action moot.

 2 Accordingly, I dismiss this federal petition without prejudice.

 3         I THEREFORE ORDER the Clerk to detach and file the petition (ECF No. 1-1).

 4         I FURTHER ORDER that the petition is DISMISSED without prejudice.

 5         I FURTHER ORDER that a certificate of appealability is DENIED.

 6         I FURTHER ORDER that the petitioner’s motion for appointment of counsel and

 7 amended motion for appointment of counsel (ECF Nos. 3 and 5) are both DENIED as moot.

 8         I FURTHER ORDER the Clerk to send petitioner one copy of the filing at ECF No. 1-1.

 9         I FURTHER ORDER the Clerk to enter judgment accordingly and close this case.

10                Dated: September 24, 2020

11

12                                                          _________________________________
                                                            U.S. District Judge Andrew P. Gordon
13

14

15

16

17

18

19

20

21

22

23



                                                    2
